Citation Nr: 0818682	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  07-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than January 12, 
2005, for an award and payment of special monthly pension 
(SMP) at the housebound rate. 



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2007.  The 
Board points out that at the hearing the veteran clarified 
that she was not seeking SMP based on the need for the 
regular aid and attendance of another person.  

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007). 


FINDING OF FACT

The veteran was shown to be entitled to a 100 percent 
permanent rating for colostomy as well as additional 
disabilities independently ratable as 60 percent disabling 
(bilateral hearing loss, tinnitus, hysterectomy and 
hydroureteronephrosis), as of January 24, 2002, when a claim 
for pension benefits was received; however, her income was 
above the limit for receipt of SMP based on housebound 
status.  Her income was below the limit as of May 30, 2003.  


CONCLUSION OF LAW

The criteria for an earlier effective date of May 30, 2003 
for SMP at the housebound rate are met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.401 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the veteran and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Law and Regulations

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to be 
entitled to basic pension benefits based on being permanently 
and totally disabled.  Higher income limits apply for SMP 
based on housebound status.  38 U.S.C.A. §§ 1502, 1521.

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  38 
U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).

Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, the 
effective date of an award of benefits shall generally not be 
earlier than the date the claim for those benefits was 
received.  

Where an award of pension has been deferred or pension has 
been awarded at a rate based on anticipated income for a year 
and the claimant later establishes that income for that year 
was at a rate warranting entitlement or increased 
entitlement, the effective date of such entitlement or 
increase shall be fixed in accordance with the facts found if 
satisfactory evidence is received before the expiration of 
the next calendar year.  38 U.S.C.A. § 5110(h).

Analysis

The veteran seeks an earlier effective date for the award of 
SMP at the housebound rate.

The basic facts are not in dispute: In January 2002, the 
veteran filed a claim for nonservice-connected pension 
benefits (VA Form 21-526) wherein she listed her disabilities 
as "colon cancer (prothesis), cardiac arrest, and hearing 
impaired."  She reported that she was married and that her 
birth date was March 1929.  She checked the "no" box as to 
whether she was claiming SMP based on the need for regular 
and attendance of another person or on account of being 
housebound.  

In April 2002, the RO advised the veteran that it could not 
grant her claim for nonservice-connected pension benefits 
because her income ($16,239) was more than the maximum annual 
pension rate (MAPR) for a veteran with a spouse ($12,516).  

In May 2003, the veteran advised VA that her husband had 
passed away earlier that month. 

In January 2005, after receipt of a statement of unreimbursed 
medical expenses, VA granted entitlement to nonservice-
connected disability pension benefits effective May 30, 2003.  
The veteran was advised that the medical expenses had reduced 
her countable income below the maximum annual income rate for 
a single veteran.  

On January 12, 2005, the veteran submitted a statement 
wherein she stated "My physical health has diminished 
through the months, palliative care is in the near future."  

The veteran was afforded a VA examination in September 2005.  
At that time, it was noted that she had partial colon 
resection for colon cancer in 1995 and a hysterectomy in 
1967.  Hydroureteronephrosis was noted on diagnosis.  An 
audiometric examination later that month revealed bilateral 
hearing loss and tinnitus.  

In an October 2005 rating decision, the veteran was granted 
SMP at the housebound rate, based on a single permanent 
disability rated as 100 percent under the rating schedule 
(colostomy), and separate disabilities ratable at a combined 
60 percent (bilateral hearing loss, tinnitus, hysterectomy, 
and hydroureteronephrosis).  The effective date assigned for 
the higher rate of pension at the housebound rate was January 
12, 2005.

Upon review, the Board finds that the effective date for the 
award of SMP at the housebound rate should be May 30, 2003.  

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations,"  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

Here, the veteran's January 2002 claim not only showed that 
she was entitled to basic pension benefits (given that she 
was older than 65) but that she was entitled to consideration 
of SMP at the housebound rate.  That is, when the veteran 
filed her January 2002 claim she reported having the 
disabilities which ultimately qualified her for SMP at the 
housebound rate.  Therefore, notwithstanding the veteran's 
failure to seek SMP at the housebound rate, the Board finds 
that such a claim was reasonably raised by the evidence of 
record at that time.   

In addition, although the veteran's original nonservice-
connected pension claim was denied due to excessive income, 
the Board finds that based on the information provided by the 
veteran at that time the RO should have considered whether 
she was entitled to SMP at the housebound rate, which has a 
higher maximum annual income limitation.  That is, the 
veteran clearly indicated in her January 2002 pension claim 
that she had a prothesis due to colon cancer.  Under 38 
C.F.R. § 4.114, Diagnostic Code 7333, for stricture of the 
rectum and anus, a 100 percent rating is warranted for 
strictures that require colostomy.  Given that the veteran 
identified a disability which would have been rated as 100 
percent under the rating schedule, the Board feels that she 
should have been afforded a VA examination to confirm the 
colostomy as well as determine whether the other disabilities 
she listed were independently ratable at 60 percent or more.  
If so, she would have been entitled to SMP at the housebound 
rate.  The Board notes that when the veteran was afforded a 
VA examination in September 2005 it confirmed that she did in 
fact have additional disabilities that were severe enough to 
warrant entitlement to SMP at the housebound rate.  

In view of these factors, the Board finds that the criteria 
for SMP at the housebound rate were met as of the date of the 
January 24, 2002 claim, and the housebound pension benefit 
should be awarded as of that date.  The question then becomes 
when was the veteran entitled to receive payment of SMP at 
the housebound rate. 

In answering this question, the Board notes that in January 
2002 the MAPR for a veteran who has met the disability 
criteria for housebound status and has one with spouse was 
$14,639.  See 38 C.F.R. § 3.23(a) (3); VA Manual M21-1, Part 
I, Appendix B.  The record shows that the veteran's countable 
income at that time was $16,239.  Therefore, her income 
exceeded the applicable MAPR amount.  

The record shows that when the veteran's husband passed away 
in May 2003 this reduced her income to a level below the 
maximum applicable limitation.  As such, the Board finds that 
the veteran became entitled to payment of SMP at the 
housebound rate as of May 30, 2003, the date she also became 
eligible for payment of basic nonservice-connected pension 
benefits.  Prior to this date, her income exceeded the 
applicable MAPR amount. 


ORDER

An earlier effective date of May 30, 2003 for SMP at the 
housebound rate is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


